PNM Resources Alvarado Square Albuquerque, NM87158 www.pnmresources.com EXHIBIT 32.8 CERTIFICATION PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO § -OXLEY ACT OF 2002 In connection with this Form 10-K/A (Amendment No. 1) to the Annual Report for the period ended December 31, 2009, for PNM Resources, Inc. (“Company”), as filed with the Securities and Exchange Commission on March 30, 2010 (“Report”), I, Charles N. Eldred, Executive Vice President and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. §1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of § 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 30, 2010 By: /s/ Charles N. Eldred Charles N. Eldred Executive Vice President and Chief Financial Officer PNM Resources, Inc.
